IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 14, 2009

                                     No. 09-50290                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



CANAL INDEMNITY COMPANY,

                                                         Plaintiff - Appellee
v.

ARTURO GALINDO, JR., doing business as Art’s Transport Service;
GUADALUPE KINISKEY; RUTH G. CANTU; HERLINDA SILVA-URTEAGA,

                                                         Defendants - Appellants




                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 2:07-CV-70


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Canal Indemnity Company brought an action for a declaratory judgment
that its policy did not cover an accident in Mexico. The district court granted
summary judgment to Canal. We AFFIRM.
       In 2007, the Defendants were involved in a two-vehicle accident on a
highway in Mexico about one mile from the United States border. Canal insured



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-50290

a tractor-trailer rig involved in the accident. It was owned by one Defendant,
Arturo Galindo, Jr., and driven by another, Guadalupe Kiniskey. The other
vehicle was driven by a third Defendant, Ruth Cantu, with the final Defendant,
Herlinda Silva-Urteaga, as a passenger.
      Two nearly identical statutes are at the center of the legal dispute. See 49
U.S.C. §§ 31138 and 31139. Both prescribe minimum financial responsibility to
third parties for an insured who is engaged in certain types of transportation.
Section 31139 is applicable to this accident. The other statute, Section 31138,
nearly identical in language but applicable to different vehicles, has recently
been interpreted by this court. Whether the same reasoning applies to the
statute applicable here is the issue that confronts us.
      The applicable statute is captioned “Minimum financial responsibility for
transporting property.” 49 U.S.C. § 31139. A provision, designated the “MCS-90
endorsement,” is added to liability policies as a result of the statute’s mandate.
The endorsement does not expand upon the statutory language but instead
requires payment of judgments “subject to the financial requirements” of this
statute. So to determine the meaning of the MCS-90 endorsement, we must
examine the statute. It imposes responsibility for certain categories of damages
that arise from
      the transportation of property by motor carrier . . . in the United
      States between a place in a State and –

      (A)   a place in another State;

      (B)   another place in the same State through a place outside of
            that State; or

      (C)   a place outside the United States.

Id. § 31139(b)(1).




                                        2
                                  No. 09-50290

      Certainly, this language refers to transportation on routes that include
travel in Mexico. The Defendants, who wish to recover on the policy, argue that
the phrase in the first part of the quoted language, “in the United States,” is
referring to motor carriers subject to the regulatory authority of the United
States. They deny that the reference to this country should be seen as modifying
the location of the necessary transportation.
      In resolving this interpretive issue, we return to the point noted earlier,
namely, that another similar statute has recently been analyzed by this court.
      The other statute creates a mandate for “[m]inimum                  financial
responsibility for transporting passengers.” 49 U.S.C. § 31138. The relevant
language is identical to that we just quoted from Section 31139, except that the
word “passengers” is substituted for the word “property.” The requirements of
Section 31138 are applied through an endorsement, MCS-90B, which also refers
to its relevant statute to define coverage. Although the two statutes and the
endorsements admittedly govern different types of transportation, they are
otherwise indistinguishable in form and language.
      In ruling that there was no coverage, the district court relied chiefly on our
decision interpreting Section 31138. See Lincoln Gen. Ins. Co. v. De La Luz
Garcia, 501 F.3d 436 (5th Cir. 2007). Lincoln involved an automobile accident
in Mexico in which third parties sustained injuries due to the alleged negligence
of a motor carrier insured in the United States. Id. at 437-38. The insurance
policy contained an MCS-90B federal endorsement. Id. at 438. We found that
the language of Section 31138 limited coverage only to the portions of
transportation that occur inside the United States. Id. at 442.
      The Defendants suggest certain distinctions prevent the extension of the
Lincoln analysis to this case. For example, Sections 31138 and 31139 were
created by different legislative acts. We do not review that legislative history.



                                         3
                                  No. 09-50290

By using identical language in the two statutes to apply liability to passengers
and to property, Congress gave the statutes an identical reach.
      In addition to seeking to distinguish Lincoln, it is clear that the
Defendants also re-argue the points resolved in that decision. We are bound by
the prior panel’s interpretation except to the extent we find a principled basis to
distinguish it from this case. We find none.
      The recommendations of the magistrate and the district court’s responses
to the Defendants’ objections are sound.       For the reasons more thoroughly
explained in those rulings, we find that Section 31139 and the MCS-90
endorsement extend minimum financial responsibility only to the portions of
transportation by a motor carrier or private carrier occurring within the United
States. The district court’s judgment is AFFIRMED.




                                        4